Name: Commission Regulation (EC) NoÃ 1319/2007 of 9 November 2007 amending Annex I to Council Regulation (EEC) NoÃ 2092/91 as regards use of feed from parcels in their first year of conversion to organic farming
 Type: Regulation
 Subject Matter: agricultural activity;  farming systems;  cultivation of agricultural land
 Date Published: nan

 10.11.2007 EN Official Journal of the European Union L 293/3 COMMISSION REGULATION (EC) No 1319/2007 of 9 November 2007 amending Annex I to Council Regulation (EEC) No 2092/91 as regards use of feed from parcels in their first year of conversion to organic farming THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Community, Having regard to Council Regulation (EEC) No 2092/91 of 24 June 1991 on organic production of agricultural products and indications referring thereto on agricultural products and foodstuffs (1), and in particular the second indent of Article 13 thereof, Whereas: (1) Annex I to Regulation (EEC) No 2092/91 provides for livestock to be fed primarily with feed grown on the holding itself and a wide use of pasturage for herbivores. In order to comply with that requirement, organic farmers enlarge their holdings in particular by purchasing or renting pasture and perennial forage parcels. (2) In accordance with Regulation (EEC) No 2092/91 purchased and rented non-organic land has to pass through a conversion period before becoming organic. Further, feedingstuffs obtained during the first year of conversion are not considered to be in-conversion feedingstuffs, nor can they be sold easily for use in conventional farming, as there is a very limited market for such non-organic perennial forage. (3) The use of non-organically produced feedingstuffs for herbivores will be incompatible with Annex I, Part B, point 4.8(a), of Regulation (EEC) No 2092/91 after 31 December 2007. Any requirement to continue grazing to use land purchased or rented for the holding itself during its first year of conversion to organic farming will become difficult to fulfil after that date. (4) It is therefore necessary to allow the inclusion of a certain percentage of feed obtained from first year in-conversion parcels in the feed formula of rations. (5) Regulation (EEC) No 2092/91 should therefore be amended accordingly. (6) The measures provided for in this Regulation are in accordance with the opinion of the Committee set up by Article 14 of Regulation (EEC) No 2092/91, HAS ADOPTED THIS REGULATION: Article 1 In Part B of Annex I to Regulation (EEC) No 2092/91, point 4.4 is replaced by the following: 4.4. Until 31 December 2008, up to 50 % of the feed formula of rations on average may comprise in-conversion feedingstuffs. When the in-conversion feedingstuffs come from a unit of the holding itself, this percentage may be increased to 80 %. As from 1 January 2009, up to 30 % of the feed formula of rations on average may comprise in-conversion feedingstuffs. When the in-conversion feedingstuffs come from a unit of the holding itself, this percentage may be increased to 60 %. Up to 20 % of the total average amount of feedingstuffs fed to the livestock may originate from the grazing or harvesting of permanent pastures or perennial forage parcels in their first year of conversion, provided that they are part of the holding itself and have not been part of an organic production unit of that holding in the last five years. When both in-conversion feedingstuffs and feedingstuffs from parcels in their first year of conversion are being used, the total combined percentage of such feedingstuffs shall not exceed the maximum percentages fixed in the first and second paragraphs. These figures shall be calculated annually as a percentage of the dry matter of feedingstuffs of agricultural origin. Article 2 This Regulation shall enter into force on the seventh day following that of its publication in the Official Journal of the European Union. This Regulation shall be binding in its entirety and directly applicable in all Member States. Done at Brussels, 9 November 2007. For the Commission Mariann FISCHER BOEL Member of the Commission (1) OJ L 198, 22.7.1991, p. 1. Regulation last amended by Commission Regulation (EC) No 807/2007 (OJ L 181, 11.7.2007, p. 10).